Citation Nr: 0428184	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation of left eye 
enucleation (right eye vision correctable to normal), 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to April 
1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.

In June 2003, the veteran appeared at the Waco RO and 
testified at a hearing before a Decision Review Officer.  A 
transcript of the hearing is of record.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA re-examination is indicated in this case.  The veteran has 
reported that his disability has worsened since the last VA 
examination in August 2002.  Additionally, the veteran has 
argued that the August 2002 VA examination is inadequate 
because the examining physician did not review the claims 
file.  The RO should accordingly schedule the veteran for 
another eye examination.  

On remand, the RO should also take the opportunity to obtain 
any recent treatment records concerning the veteran's 
service-connected disability, including any records from a 
private eye care provider in Corsicana, Texas.
    
Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
outstanding VA and non-VA health care 
providers, including a private eye care 
provider in Corsicana, Texas, that have 
recently treated or evaluated his 
service-connected eye disability.  The RO 
should then obtain records from each 
health care provider the veteran 
identifies.  

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for an appropriate VA examination of his 
eyes, including visual acuity.  The claims 
file must be made available to the 
examiner, and the examiner must review the 
file and indicate in his/her report that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected eye 
disability.  A rationale for any opinion 
expressed should be provided.  

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



